UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6272


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MALIK X. SHAKUR, a/k/a Willie Lamb,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00485-CMC-2; 3:11-cv-70102-CMC)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malik X. Shakur, Appellant Pro Se.      Nancy Chastain Wicker,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Malik X. Shakur seeks to appeal the district court’s

order     denying        his       Fed.      R.        Civ.     P.        60(b)     motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion and for denying

his     first    motion        for    reconsideration.                    The     order     is   not

appealable       unless        a     circuit          justice        or     judge       issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate         of     appealability             will     not        issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a    prisoner          satisfies       this    standard      by

demonstrating         that     reasonable             jurists    would          find      that   the

district       court’s     assessment        of        the    constitutional            claims    is

debatable       or    wrong.         Slack    v.       McDaniel,          529 U.S. 473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that        the    motion       states    a     debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Shakur has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

                                                  2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.

                                                                  DISMISSED




                                      3